Filed 10/29/14 P. v. Bailey CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C073741

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F06503)

         v.

ROBERT BAILEY,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we modify the judgment to include
mandatory fees, order corrections to the abstract, and affirm the judgment as modified.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On September 26, 2012, at about 9:00 p.m., defendant Robert Bailey was
approached by two Sacramento County Sherriff’s Department deputies. Defendant



                                                             1
initially conversed with the deputies but eventually fled from them. The deputies pursued
defendant to a nearby parking lot, where defendant entered an occupied vehicle and tried
to make the driver drive off with him in the car. The deputies apprehended defendant
before he could escape. A search of another vehicle defendant had been in produced a
loaded firearm and 1.08 grams of methamphetamine. Defendant has a prior conviction
for residential burglary.
       Defendant pleaded no contest to attempted carjacking (Pen. Code, §§ 664/215),
felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1)), and possession of
methamphetamine (Health & Saf. Code, § 11377), and admitted a prior strike (Pen.
Code, §§ 1170.12, 667, subds. (b)-(i)). The trial court imposed a stipulated term of seven
years eight months in state prison, imposed various fines and fees, and awarded 344 days
presentence credit (172 actual and 172 conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
                                    WENDE REVIEW
       There are errors in the imposition of mandatory fees and in the abstract. The trial
court failed to impose the mandatory $40 per offense court security fee on each count
(Pen. Code, § 1465.8), and the mandatory $30 per offense court facilities fee on each
count (Gov. Code, § 70373). Because the fees are mandatory, they are subject to
imposition on appeal even if the prosecutor failed to object in the trial court. (People v.
Talibdeen (2002) 27 Cal. 4th 1151, 1157.) We shall modify the judgment accordingly.



                                              2
       The trial court imposed a $50 lab fee (Health & Saf. Code, § 11372.5) and a $150
drug program fee (Health & Saf. Code, § 11372.7), but neither fee is included in the
abstract. We direct the trial court to prepare an amended abstract to reflect these fees as
well as the mandatory fees.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is modified to order defendant to pay a $40 per offense court
security fee on each count (Pen. Code, § 1465.8) for a total of $120, and a $30 per
offense court facilities fee (Gov. Code, § 70373) for a total of $90. As modified, the
judgment is affirmed. The trial court is directed to prepare an amended abstract of
judgment including the court security fee, the court facilities fee, and the previously
imposed lab and drug program fees. The court shall forward a certified copy of the
amended abstract of judgment to the Department of Corrections and Rehabilitation.



                                                        MURRAY                , J.



We concur:



      NICHOLSON               , Acting P. J.



      MAURO                   , J.




                                               3